State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 10, 2016                   522873
________________________________

In the Matter of the Claim of
   JOANNE JAMES DAVIS,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   September 20, 2016

Before:   Peters, P.J., McCarthy, Rose, Mulvey and Aarons, JJ.

                             __________


      Joanne James Davis, Bellows Falls, Vermont, appellant
pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Steven Koton of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed July 13, 2015, which dismissed claimant's appeal
from a decision of the Administrative Law Judge as untimely.

      By decision dated August 18, 2014, an Administrative Law
Judge (hereinafter ALJ), among other things, sustained an initial
determination finding that claimant was ineligible to receive
emergency unemployment compensation benefits and charging her
with a recoverable overpayment of benefits. Claimant did not
appeal the ALJ's decision to the Unemployment Insurance Appeal
Board until June 14, 2015. The Board dismissed the appeal as
untimely, noting that claimant did not set forth any excuse for
the delay. Claimant appeals.

      "Labor Law § 621 (1) provides that an appeal to the Board
from a decision of an ALJ must be made within 20 days of the
                              -2-                  522873

mailing or personal delivery of the decision, and this time
requirement is strictly construed" (Matter of Buchkin
[Commissioner of Labor], 115 AD3d 1107, 1108 [2014] [citations
omitted]; see Matter of Paladino [Commissioner of Labor], 140
AD3d 1496, 1496-1497 [2016]). Claimant clearly did not appeal
within the statutory time period and offered no excuse for the
delay. As such, we find no reason to disturb the Board's
decision (see Matter of Stephens [Commissioner of Labor], 119
AD3d 1258, 1259 [2014]). Accordingly, the merits of the
underlying determination are not properly before us (see Matter
of Padilla [Commissioner of Labor], 136 AD3d 1080, 1081 [2016];
Matter of Matteo [Commissioner of Labor], 134 AD3d 1307, 1307
[2015]).

      Peters, P.J., McCarthy, Rose, Mulvey and Aarons, JJ.,
concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court